—Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that County Court erred in failing to suppress statements he made to police officers and a black bag containing burglar’s tools. The bag had been abandoned by defendant in a backyard in the neighborhood where a string of burglaries had taken place. By abandoning the bag, defendant relinquished any expectation of privacy he may have had in it, and his calculated act was not the result of illegal police activity (see, People v Toodles, 184 AD2d 674, Iv denied 80 NY2d 910; People v Hughes, 174 AD2d 692, lv denied 78 NY2d 967). Further, the record establishes that defendant was at the police station voluntarily and was not in custody when he gave his statement to the police (see, People v Stebbins, 152 AD2d 946). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Burglary, 2nd Degree.) Present—Lawton, J. P., Fallon, Wesley, Balio and Davis, JJ.